Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 1, the phrase “the amount” lacks antecedent basis. In step (a) of claim 1, the phrase “purifying a sample” should be changed to –purifying the sample—since the sample has been positively recited in the preamble of claim 1. In step (d) of claim 1, the phrase “the amount” lacks antecedent basis. 
On line 1 of claim 5, the phrase “the amount” lacks antecedent basis. In step (a) of claim 5, the phrase “purifying a sample” should be changed to –purifying the sample—since the sample has been positively recited in the preamble of claim 5. In step (d) of claim 5, the phrase “the amount” lacks antecedent basis. 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-16 of U.S. Patent No. 10,935,558. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite determining the amount of a vitamin D metabolite in a sample using tandem mass spectrometry, wherein the vitamin D metabolite is 25-hydroxyvitamin D3 and/or 25-hydroxyvitamin D2, comprising the steps of ionizing the sample using atmospheric pressure chemical ionization to produce vitamin D metabolite precursor ions that are protonated and dehydrated, generating one or more fragment ions from the precursor ions, detecting the amount of the one or more fragment ions, and relating the amount of the one or more detected fragment ions to the amount of the vitamin D metabolite in the sample. Both sets of claims also recite that the sample is purified prior to ionization by high performance liquid chromatography (HPLC) or protein precipitation. Both sets of claims also recite that the sample is a biological sample such as plasma or serum.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-16 of U.S. Patent No. 10,267,810 (submitted in the IDS filed on May 25, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite determining the amount of a vitamin D metabolite in a sample using tandem mass spectrometry, wherein the vitamin D metabolite is 25-hydroxyvitamin D3 and/or 25-hydroxyvitamin D2, comprising the steps of ionizing the sample using atmospheric pressure chemical ionization to produce vitamin D metabolite precursor ions that are protonated and dehydrated, generating one or more fragment ions from the precursor ions, detecting the amount of the one or more fragment ions, and relating the amount of the one or more detected fragment ions to the amount of the vitamin D metabolite in the sample. Both sets of claims also recite that the sample is purified prior to ionization by high performance liquid chromatography (HPLC) or protein precipitation. Both sets of claims also recite that the sample is a biological sample such as plasma or serum.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11, 15-19 and 24-26 of U.S. Patent No. 9,880,180 (submitted in the IDS filed on May 25, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite determining the amount of a vitamin D metabolite in a sample using tandem mass spectrometry, wherein the vitamin D metabolite is 25-hydroxyvitamin D3 and/or 25-hydroxyvitamin D2, comprising the steps of ionizing the sample using atmospheric pressure chemical ionization to produce vitamin D metabolite precursor ions that are protonated and dehydrated, generating one or more fragment ions from the precursor ions, detecting the amount of the one or more fragment ions, and relating the amount of the one or more detected fragment ions to the amount of the vitamin D metabolite in the sample. Both sets of claims also recite that the sample is purified prior to ionization by high performance liquid chromatography (HPLC) or protein precipitation. Both sets of claims also recite that the sample is a biological sample such as plasma or serum.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of U.S. Patent No. 9,529,004 (submitted in the IDS filed on May 25, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite determining the amount of a vitamin D metabolite in a sample using tandem mass spectrometry, wherein the vitamin D metabolite is 25-hydroxyvitamin D3 and/or 25-hydroxyvitamin D2, comprising the steps of ionizing the sample to produce vitamin D metabolite precursor ions, generating one or more fragment ions from the precursor ions, detecting the amount of the one or more fragment ions, and relating the amount of the one or more detected fragment ions to the amount of the vitamin D metabolite in the sample. Both sets of claims also recite that the sample is purified prior to ionization by high performance liquid chromatography (HPLC) or protein precipitation.  It would have been obvious to one of ordinary skill in the art to form protonated and dehydrated precursor ions in the method recited in the claims of U.S. 9,529,004 since the same type of ionization as used in the instant claims that forms protonated and dehydrated precursor ions is used to form the precursor ions in the method of U.S. 9,529,004. It would have been obvious to one of ordinary skill in the art to analyze a plasma or serum sample in the method recited in the claims of U.S. 9,529,004 since both serum and plasma are often analyzed by mass spectrometry to determine analytes therein that are indicative of disease. It also would have been obvious to one of ordinary skill in the art to use atmospheric pressure chemical ionization to form the precursor ions in the method recited in the claims of U.S. 9,529,004 since atmospheric pressure chemical ionization is a well-known and commonly used technique to form precursor ions prior to mass spectrometry. 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of U.S. Patent No. 9,244,084 (submitted in the IDS filed on May 25, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite determining the amount of a vitamin D metabolite in a sample using tandem mass spectrometry, wherein the vitamin D metabolite is 25-hydroxyvitamin D3 and/or 25-hydroxyvitamin D2, comprising the steps of ionizing the sample using atmospheric pressure chemical ionization to produce vitamin D metabolite precursor ions, generating one or more fragment ions from the precursor ions, detecting the amount of the one or more fragment ions, and relating the amount of the one or more detected fragment ions to the amount of the vitamin D metabolite in the sample. Both sets of claims also recite that the sample is purified prior to ionization by high performance liquid chromatography (HPLC) or protein precipitation. It would have been obvious to one of ordinary skill in the art to form protonated and dehydrated precursor ions in the method recited in the claims of U.S. 9,244,084 since the same type of ionization as used in the instant claims that forms protonated and dehydrated precursor ions is used to form the precursor ions in the method of U.S. 9,244.084. It would have been obvious to one of ordinary skill in the art to analyze a plasma or serum sample in the method recited in the claims of U.S. 9,244,084 since both serum and plasma are often analyzed by mass spectrometry to determine analytes therein that are indicative of disease. 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9 and 11-17 of U.S. Patent No. 8,936,943 (submitted in the IDS filed on May 25, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite determining the amount of a vitamin D metabolite in a sample using tandem mass spectrometry, wherein the vitamin D metabolite is 25-hydroxyvitamin D3 and/or 25-hydroxyvitamin D2, comprising the steps of ionizing the sample to produce vitamin D metabolite precursor ions that are protonated and dehydrated, generating one or more fragment ions from the precursor ions, detecting the amount of the one or more fragment ions, and relating the amount of the one or more detected fragment ions to the amount of the vitamin D metabolite in the sample. Both sets of claims also recite that the sample is purified prior to ionization by high performance liquid chromatography (HPLC) or protein precipitation.  It would have been obvious to one of ordinary skill in the art to analyze a plasma or serum sample in the method recited in the claims of U.S. 8,936,943 since both serum and plasma are often analyzed by mass spectrometry to determine analytes therein that are indicative of disease. It also would have been obvious to one of ordinary skill in the art to use atmospheric pressure chemical ionization to form the precursor ions in the method recited in the claims of U.S. 8,936,943 since atmospheric pressure chemical ionization is a well-known and commonly used technique to form precursor ions prior to mass spectrometry.   
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 13-18 of U.S. Patent No. 8,431,411 (submitted in the IDS filed on May 25, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for determining the amount of a vitamin D metabolite in a sample using tandem mass spectrometry, wherein the vitamin D metabolite is 25-hydroxyvitamin D3 and/or 25-hydroxyvitamin D2, comprising the steps of ionizing the sample to produce vitamin D metabolite precursor ions that are protonated and dehydrated, generating one or more fragment ions from the precursor ions, detecting the amount of the one or more fragment ions, and relating the amount of the one or more detected fragment ions to the amount of the vitamin D metabolite in the sample. Both sets of claims also recite that the sample is purified prior to ionization by high performance liquid chromatography (HPLC) or protein precipitation. While the claims of U.S. Patent no. 8,431,411 include a diagnosis step of a vitamin D deficiency, the steps of the method claims in U.S. 8,431,411 include and encompass all of the steps of the method recited in instant claims 1-8.  It would have been obvious to one of ordinary skill in the art to analyze a plasma or serum sample in the method recited in the claims of U.S. 8,431,411 since both serum and plasma are often analyzed by mass spectrometry to determine analytes therein that are indicative of disease. It also would have been obvious to one of ordinary skill in the art to use atmospheric pressure chemical ionization to form the precursor ions in the method recited in the claims of U.S. 8,431,411 since atmospheric pressure chemical ionization is a well-known and commonly used technique to form precursor ions prior to mass spectrometry.  
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-11, 13-18 and 20-21 of U.S. Patent No. 8,101,427 (submitted in the IDS filed on May 25, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite determining the amount of a vitamin D metabolite in a sample using tandem mass spectrometry, wherein the vitamin D metabolite is 25-hydroxyvitamin D3 and/or 25-hydroxyvitamin D2, comprising the steps of ionizing the sample to produce vitamin D metabolite precursor ions that are protonated and dehydrated, generating one or more fragment ions from the precursor ions, detecting the amount of the one or more fragment ions, and relating the amount of the one or more detected fragment ions to the amount of the vitamin D metabolite in the sample. Both sets of claims also recite that the sample is purified prior to ionization by high performance liquid chromatography (HPLC) or protein precipitation. It would have been obvious to one of ordinary skill in the art to analyze a plasma or serum sample in the method recited in the claims of U.S. 8,101,427 since both serum and plasma are often analyzed by mass spectrometry to determine analytes therein that are indicative of disease. It also would have been obvious to one of ordinary skill in the art to use atmospheric pressure chemical ionization to form the precursor ions in the method recited in the claims of U.S. 8,101,427 since atmospheric pressure chemical ionization is a well-known and commonly used technique to form precursor ions prior to mass spectrometry.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-15 and 21-25 of U.S. Patent No. 7,972,867 (submitted in the IDS filed on May 25, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for determining the amount of a vitamin D metabolite in a sample using tandem mass spectrometry, wherein the vitamin D metabolite is 25-hydroxyvitamin D3 and/or 25-hydroxyvitamin D2, comprising the steps of ionizing the sample to produce vitamin D metabolite precursor ions that are protonated and dehydrated, generating one or more fragment ions from the precursor ions, detecting the amount of the one or more fragment ions, and relating the amount of the one or more detected fragment ions to the amount of the vitamin D metabolite in the sample. Both sets of claims also recite that the sample is purified prior to ionization by high performance liquid chromatography (HPLC) or protein precipitation.  It would have been obvious to one of ordinary skill in the art to analyze a plasma or serum sample in the method recited in the claims of U.S. 7,972,867 since both serum and plasma are often analyzed by mass spectrometry to determine analytes therein that are indicative of disease. It also would have been obvious to one of ordinary skill in the art to use atmospheric pressure chemical ionization to form the precursor ions in the method recited in the claims of U.S. 7,972,867 since atmospheric pressure chemical ionization is a well-known and commonly used technique to form precursor ions prior to mass spectrometry.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7 and 17-19 of U.S. Patent No. 7,745.226 (submitted in the IDS filed on May 25, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for determining the amount of a vitamin D metabolite in a sample using tandem mass spectrometry, wherein the vitamin D metabolite is 25-hydroxyvitamin D3 and/or 25-hydroxyvitamin D2 or both, comprising the steps of ionizing the sample to produce vitamin D metabolite precursor ions, generating one or more fragment ions from the precursor ions, detecting the amount of the one or more fragment ions, and relating the amount of the one or more detected fragment ions to the amount of the vitamin D metabolite in the sample. Both sets of claims also recite that the sample is purified prior to ionization by high performance liquid chromatography (HPLC).  Since the claims of U.S. 7,745,226 recite that the sample analyzed is a "biological sample", it would have been obvious to one of ordinary skill in the art to analyze a plasma or serum sample in the method since both are known types of biological samples.  It also would have been obvious to one of ordinary skill in the art to form protonated and dehydrated precursor ions in the method recited in the claims of U.S. 7,745,226 since the same type of ionization as used in the instant claims that forms protonated and dehydrated precursor ions is used to form the precursor ions in the method of U.S. 7,745,226.  It also would have been obvious to one of ordinary skill in the art to use atmospheric pressure chemical ionization to form the precursor ions in the method recited in the claims of U.S. 7,745,226 since atmospheric pressure chemical ionization is a well-known and commonly used technique to form precursor ions prior to mass spectrometry.  It also would have been obvious to one of ordinary skill in the art to purify the sample prior to ionization using protein precipitation since protein precipitation serves to remove interfering substances in a biological sample which is equivalent to purification by high performance liquid chromatography (HPLC). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 7, 2022